       Case 2:16-cv-14813-SM-JVM Document 54 Filed 12/03/19 Page 1 of 14




                        IN THE UNITED STATES DISTRICT COURT

                      FOR THE EASTERN DISTRICT OF LOUISIANA




MICHAEL BAUGH                                       CIVIL ACTION

               PLAINTIFF                            CASENO.:2:16-cv-14813

V.                                                  SECTION: E

MICHAEL EDMONSON, COLONEL,                          JUDGE SUSIE MORGAN
LOUISIANA STATE POLICE
SUPERINTENDENT, DONOVAN                             MAG. JUDGE JANIS VAN MEERVELD
ARCHOTE, CAPTAIN, LOUISIANA
STATE POLICE COMMANDER, and
ERIC THAXTON AND CHARLES
ROBERTSON, LOUISIANA STATE
POLICE TROOPERS


               DEFENDANTS


                     DEFENDANTS' WITNESS AND EXHIBIT LISTS


       Defendants, Louisiana State Police Superintendent, Colonel Michael Edmonson,

Louisiana State Police Commander, Captain Donovan Archote, Louisiana State Police Trooper

Charles Robertson, and Louisiana State Police Trooper Eric Thaxton, submit the following lists

of witnesses who may be called and exhibits that may be introduced at the trial of this matter in

accordance with the Court's Scheduling Order, as amended. [Doc No. 43] As discovery is

ongoing and several of Defendants' deposition requests remain outstanding, Defendants may

seek to supplement the Witness and Exhibit List.




{01005625-vl}
       Case 2:16-cv-14813-SM-JVM Document 54 Filed 12/03/19 Page 2 of 14



                                         WITNESS LIST


        Defendants may call the following as witnesses at the trial of this matter:

    1. Trooper Charles Robertson
       Louisiana State Police, Troop L
       2600 N Causeway Blvd.
        Mandeville, LA 70471

        Trooper Robertson may testify regarding the New Orleans Criminal Enforcement Detail

(NOCED) - an LSP detail in New Orleans, events occurring before, during, and after the

investigative stop of Michael Baugh, including the arrest of Michael Baugh, the injuries Trooper

Robertson sustained, events following Michael Baugh's arrest, and the allegations made against

him by Plaintiff in his Complaint.

   2. Trooper Eric Thaxton
      Louisiana State Police, Troop L
      2600 N Causeway Blvd.
       Mandeville, LA 70471

       Trooper Thaxton may testify regarding the New Orleans Criminal Enforcement Detail

(NOCED) - an LSP detail in New Orleans, events occurring before, during, and after the

investigative stop of Michael Baugh, including the arrest of Michael Baugh, events following the

arrest, and the allegations made against him by Plaintiff in his Complaint.

   3. Col. Michael Edmonson (Retired)
       3446 Perkins Rd
       Baton Rouge, LA 70808

       Col. Edmonson may testify regarding the specific allegations made against him by

Plaintiff in his Complaint.




{01005625-vl}                                   -2-
        Case 2:16-cv-14813-SM-JVM Document 54 Filed 12/03/19 Page 3 of 14




    4. Capt. Donovan Archote
        Louisiana State Police
        2101 I-10 Service Road
        Kenner, LA 70065

        Capt. Archote may testify regarding the specific allegations made against him by Plaintiff

in his Complaint.

   5. Trooper Brady Johnson
        Louisiana State Police
        121 E. Pont Des Mouton Rd.
        Lafayette, LA 70507

        Trooper Johnson may testify regarding the New Orleans Criminal Enforcement Detail

(NOCED) - an LSP detail in New Orleans and events after the arrest of Michael Baugh

including events at University Hospital.

   6.   S/T Calvin Anderson
        Louisiana State Police, Troop A
        17801 Highland Road
        Baton Rouge, LA 70810

   Trooper Anderson may testify regarding the New Orleans Criminal Enforcement Detail

(NOCED) - an LSP detail in New Orleans and events after the arrest of Michael Baugh,

including events at University Hospital.

   7.   Lt. John Gardner
        Louisiana State Police
        7919 Independence Blvd.
        Baton Rouge, LA 70806

        Lt. Gardner may testify regarding the New Orleans Criminal Enforcement Detail

(NOCED) - an LSP detail in New Orleans, events after the arrest of Michael Baugh, including

photographs taken of Michael Baugh's injuries.



{01005625-vl}                                  -3-
         Case 2:16-cv-14813-SM-JVM Document 54 Filed 12/03/19 Page 4 of 14



    8.   S M/T Sam Latimer
         Louisiana State Police, Troop A
         17801 Highland Road
         Baton Rouge, LA 70810

         Trooper Latimer may testify regarding the New Orleans Criminal Enforcement Detail

(NOCED) - an LSP detail in New Orleans and events after the arrest of Michael Baugh.

    9. Sgt. Louis Calato
       Louisiana State Police, Troop L
       2600 North Causeway Blvd.
         Mandeville, LA 70471

         Sgt. Calato may testify regarding the New Orleans Criminal Enforcement Detail

(NOCED) - an LSP detail in New Orleans and events after the arrest of Michael Baugh.

    10. TFC John Robinson
        Louisiana State Police
         One Lake Shore Drive, Suite 950
         Lake Charles, Louisiana 70629

         TFC Robinson may testify regarding the New Orleans Criminal Enforcement Detail

(NOCED) - an LSP detail in New Orleans and events after the arrest of Michael Baugh.

    11. Investigator Melissa Welch, LSP Headquarters
         Louisiana State Police
         5903 Coliseum Blvd
         Alexandria, Louisiana 7130

         Melissa Welch may testify regarding the New Orleans Criminal Enforcement Detail

(NOCED) - an LSP detail in New Orleans and events after the arrest of Michael Baugh.

    12. TPR Joseph Hall
         Louisiana State Police, Troop A
         17801 Highland Road
         Baton Rouge, Louisiana 70810

         TPR Hall may testify regarding the New Orleans Criminal Enforcement Detail (NOCED)

- an LSP detail in New Orleans and events after the arrest of Michael Baugh.


{01005625-vl}                                 -4-
       Case 2:16-cv-14813-SM-JVM Document 54 Filed 12/03/19 Page 5 of 14




    13. TFC Brandon Beaudoin
        Louisiana State Police
        7919 Independence Blvd.
        Baton Rouge, LA 70806

        TFC Beaudoin may testify regarding the New Orleans Criminal Enforcement Detail

(NOCED) - an LSP detail in New Orleans and events after the arrest of Michael Baugh.

    14. Sgt. Paul Chamorro
        Louisiana State Police, Troop B
        2101 1-10 Service Road
        Kenner, LA 70065

        Sgt. Chamorro may testify regarding the New Orleans Criminal Enforcement Detail

(NOCED) - an LSP detail in New Orleans and events after the arrest of Michael Baugh.

    15. Sgt. Trent Cucchia
        Louisiana State Police
        437 West Mills Ave.
        Breaux Bridge, LA 70517

        Sgt. Cucchia may testify regarding the New Orleans Criminal Enforcement Detail

(NOCED) - an LSP detail in New Orleans and events after the arrest of Michael Baugh.

    16. Sgt. Saleem El-Amin, IA Department
        Louisiana State Police Internal Affairs
        P.O.BOX 66614
        Baton Rouge, LA 70806

        Sgt. El-Amin may testify regarding the IA investigation of the incident complained of in

plaintiffs suit.




{01005625-vl}                                     -5-
       Case 2:16-cv-14813-SM-JVM Document 54 Filed 12/03/19 Page 6 of 14



    17. Sgt. Treone Larvadain, IA Department
        Louisiana State Police Internal Affairs
        P.O.BOX 66614
        Baton Rouge, LA 70806

        Sgt. Larvadain may testify regarding the IA investigation of the incident complained of in

plaintiffs suit.

    18. Capt. John Riles
        Louisiana State Police, Troop L
        2600 N. Causeway Blvd
        Mandeville, LA 70471

    Capt. Riles may testify regarding his knowledge of and command over the New Orleans

Criminal Enforcement Detail in 2015.


    19. Sgt. Jeff Fosse, LSP Academy Use of Force instructor/Expert
        Louisiana State Police
        7901 Independence Blvd.
        Baton Rouge, LA 70806

    Sgt. Fosse may testify as an expert witness regarding his use of force investigation in this

matter and regarding police policies, procedures, training and tactics at the trial of this matter.

    20. Kerry J. Najolia
        2564 Cedar Lawn Drive
        Marrero, Louisiana 70072

        Mr. Najolia may testify as an expert witness regarding police policies, procedures,

training, tactics and use of force at the trial of this matter.

    21. Lieut. Channon Savoie, Tint Expert
        Louisiana State Police
        7901 Independence Blvd.
        Baton Rouge, LA 70806

    Lieut. Savoie may testify regarding his December 4, 2017 inspection of the tint on Michael

Baugh's truck and his investigation regarding violations related to the tint on plaintiffs truck.



{01005625-vl}
          Case 2:16-cv-14813-SM-JVM Document 54 Filed 12/03/19 Page 7 of 14




    22. Jason Rudd, M.D. - expert orthopedic surgeon
        Pinnacle Orthopedic Services
        1200 Pinnacle Parkway, Suite 3
          Covington, LA 70433

          Dr. Rudd may testify regarding his medical treatment of Trooper Charles Robertson's

injuries received during this incident and his opinions on the cause of those injuries.

    23. Eric George, M.D. - medical expert
        Hand Surgical Associates
          4228 Houma Blvd., Suite 600B
          Metairie, LA 70006

    Dr. George may testify as an expert witness regarding his review and examination of Michael

Baugh's medical records and x-rays from Ochsner Medical Center dated August 11, 2015, his

medical records and x-rays from University Medical Center dated September 19, 2015, and

subsequent medical records.

    24. TPR Jeremy Price
          Louisiana State Police
          7901 Independence Blvd.
          Baton Rouge, LA 70806

          TPR Price may testify regarding his April 17, 2015 arrest of Michael Baugh and related

issues.


    25. TPR Michael Mercante
          Louisiana State Police
          7901 Independence Blvd.
          Baton1 Rouge,
                 KOUge, LA
                        L,/\ 70806
                             /U5U0


          TPR   Mercante may testify regarding his April 17, 2015 arrest of Michael Baugh and

related issues




{01005625-vl}                                   -7-
      Case 2:16-cv-14813-SM-JVM Document 54 Filed 12/03/19 Page 8 of 14



   26. Dr. John Langley - treating physician

       Ochsner Health Systems
       1450 Poydras St, Suite 2250
       New Orleans, LA 70112

       Dr. Langley may testify regarding medical treatment Michael Baugh received at Ochsner.

   27. Michael Baugh;

   28. Michael Baugh's medical providers;

   29. Any witnesses identified by Plaintiff in his witness list;

   30. Any witness required to authenticate records;

   31. Any and all witnesses needed for rebuttal, impeachment (including expert witnesses

      needed for rebuttal).

                                           EXHIBIT LIST


      Defendants may introduce any of the following exhibits at the trial of this matter:

   1. LSP IRS Case Report of Trooper Eric Thaxton, No. 15-65377 regarding the September
      19,2015 arrest of Michael Baugh (LSP01506-1511)

  2. NOPD Incident Report, Item No. 1-22372-15 (LSP00033)

  3. NOPD GIST Sheet, Item No. 1-22372-15 (LSP00034)

  4. NOPD Department Item Report, Item No. 1-22372-15, Item Information (LSP00032)

  5. Traffic citations issued by Trooper Thaxton to Michael Baugh related to the September
     19, 2015 incident complained of in plaintiffs suit (LSP00039)

  6. Vehicle Storage Record prepared by Trooper Thaxton related to the September 19, 2015
      incident (LSP00035)

  7. Trooper Eric Thaxton's inventory of Michael Baugh related to the September 19, 2015
     incident (LSP00036)

  8. LSP Evidence/Property Receipt related to the September 19,2015 incident(LSP00038)

  9. September 24, 2015 Scientific Analysis Report of the New Orleans Police Department,
     Scientific Criminal Investigations Section (LSP00040)
{01005625-vl}                                   -8-
     Case 2:16-cv-14813-SM-JVM Document 54 Filed 12/03/19 Page 9 of 14




   10. Trooper Eric Thaxton's Use of Force Report (LSP00045-00050)

   11. November 24, 2015 Use of Force Report Review by Sgt. Jeffrey C. Foss of the Louisiana
       State Police Training Academy (LSP00051-00052)

   12. Michael Baugh's October 2, 2015 Personal Complaint Affidavit Resulting in Use of
      Force Investigation (LSP00041-00044)

   13. Orleans Parish Criminal Sheriffs Office's Call Detail Report regarding Michael Baugh's
       September 19,2017 incarceration (LSP01520-01523)

   14. CD of Orleans Parish Criminal Sheriffs Office's audio recordings regarding jail
       telephone calls made during Michael Baugh's September 19, 2015 incarceration
      (LSP01524)

   15. Transcript of CD of Orleans Parish Criminal Sheriffs Office audio recordings regarding
       jail telephone calls made during Michael Baugh's September 19, 2015 incarceration
       related to the incident complained of in plaintiffs suit. (LSP01525-01636)

   16. Partial cell phone video of the arrest complained of in plaintiffs suit (11 second clip)
       (LSP01723)

   17. CD of NOPD's September 19, 2015 dispatch audio recording related to the incident upon
       which plaintiffs suit is based (LSP02106)

   18. September 19, 2015 Dash Cam video from S/T Calvin Anderson's vehicle of the
       aftermath (LSP01764)

   19. April 17, 2015 narcotics arrest record of Michael Baugh near 100 S. Rampart in New
       Orleans, LA (NOPD-21619 in 2015 and LSP 15-0417A004) and related issues
      (LSP01724-01726)

  20. Use of Force report regarding that April 17, 2015 narcotics arrest record of Michael
      Baugh near 100 S. Rampart in New Orleans, LA (NOPD-21619 in 2015 and LSP 15-
      0417A004) (LSP01727-01732)

  21. Certified criminal records on Michael Baugh received from Orleans Parish D.A. in
      response to subpoena (LSP-ORLEANS PARISH D.A.-00001-00036))

  22. Certified criminal records on Michael Baugh received from Jefferson Parish Sheriffs
      Office in response to subpoena (LSP-JPSO-00001-00019)

  23. Criminal records on Michael Baugh received from New Orleans Police Department
      pursuant to Public Records Request (LSP01733-01763)

{01005625-vl}                                -9-
     Case 2:16-cv-14813-SM-JVM Document 54 Filed 12/03/19 Page 10 of 14



   24. Records from the Louisiana Dept. of Public Safety and Corrections, Office of Motor
       Vehicles, on Michael Baugh's vehicles (LSP01765-01777)

   25. December 2, 2015 IA Investigation Report regarding the September 18, 2015 incident
      (LSP00053-00071)

   26. CD of recorded statements secured for the December 2, 2015 IA Investigation Report
       regarding the September 18,2015 incident (LSP02107)

          a.   Trooper Eric Thaxton
          b.   Trooper Charles Robertson
          c.   Trooper Brady Johnson
          d.   Trooper Calvin Anderson
          e.   Trooper Sam Latimer
          f.   Sergeant Louis Calato
          g.   Trooper John Robinson
          h.   Trooper Melissa Welch - CID Region 2 - Lake Charles
          i.   Trooper Joseph Hall - Troop A
          j.   Lieutenant John Gardner
          k.   Trooper Brandon Beaudoin
          1.   Sergeant Paul Chamorro
          m.   Sergeant Tracy Morgan - CID Region 2 - Lake Charles

   27. Medical records of Jason Rudd, MD relative to his medical treatment of Trooper Charles
       Robertson for the injuries he received related to the incident complained of in plaintiffs
       suit (LSP-RUDD-02106-02161)

  28. Jury Verdict in Michael Baugh's criminal trial of July 11, 2017 and July 12, 2017,
      requested but not yet received

   29. Excerpts of Louisiana State Police Policies and Procedures Manual on P.O. 238 Use of
       Force (LSP00012-LSP00017)

  30. Video and transcript of 09-23-15 news broadcast produced by WWL-TV, Inc. pursuant to
      subpoena duces tecum (LSP01637-01641)

  31. Plaintiffs Answers to Interrogatories (LSP01642-01654)

  32. Plaintiffs Responses to Request for Production (LSP01655-01684)

  33. Plaintiffs First Amended Complaint (LSP01685-01708)

  34. Employment records of Michael Baugh received from Flaw-Luxe Hair Studio
      (LSP01709-01722)

  35. Plaintiffs medical and health care records from University Medical Center (LSP-UMC-
{01005625-vl}                                -10-
    Case 2:16-cv-14813-SM-JVM Document 54 Filed 12/03/19 Page 11 of 14



      00001-00073)

  36. University Medical Center (CD of Radiology Films (LSP-UMC-FILMS-000001-
      000002)

  37. Plaintiffs medical and health care records from Oak Tree Family Dentistry (LSP-OAK
      TREE FAMILY DENTISTRY-00001- 000053)

  38. Plaintiffs medical and health care records from James A. Loyola, D.M.D. (LSP-
      LOYOLA-00001-00058)

  39. Plaintiffs medical and health care records from Total Health Clinic (LSP-TOTAL
      HEALTH CLINIC-00001-00066)

  40. Plaintiffs medical and health care records from Diagnostic Imaging Services (LSP-DIS-
      00001-00013)

  41. Plaintiffs medical and health care records from Tulane Medical Center (LSP-TULANE
      MC-000001-000025)

  42. Plaintiffs medical and health care records from Bone Joint Clinic (LSP-BONE &
      JOINT-000001-000002)

  43. Plaintiffs medical and health care records from Westside Dental Group (LSP-
      WESTSIDE DENTAL-000001-00007)

  44. Plaintiffs medical and health care records from Ochsner Medical Center (LSP02162 -
     02236 OCHSNER)

  45. Ochsner Medical Center CD of Radiology Images of Michael Baugh (LSP-OCHSNER
     MCWB-FILMS-000001- 000003)

  46. Plaintiffs medical and health care records from City of New Orleans EMS (LSP-CITY
      OF NEW ORLEANS EMS-000001- 000013)

  47. Plaintiffs medical and health care records from Merit Health Natchez (LSP - Merit
     Health Natchez -000001-000024)

  48. Plaintiffs medical and healthcare records from Diedre D. Hayes, LCSE (LCSW-000001
     -LCSW-000006)

  49. Plaintiffs medical and health care records from Jefferson Community Health Care
      Centers, Inc. (LSP-JEFFERSON COMMUNITY HCC-000001-000049)

  50. Plaintiffs medical and healthcare records from Walgreen Louisiana Co., Inc. (LSP-
     WALGREENS-02237 - 02251)
{01005625-vl}                              -11-
     Case 2:16-cv-14813-SM-JVM Document 54 Filed 12/03/19 Page 12 of 14




   51. Tax returns of plaintiff (LSP-BAUGH IRS RECORDS-02252 - 02368)

   52. Social Security Earnings of plaintiff (LSP- SOCIAL SECURITY ADMINISTRATION
       STATEMENT OF EARNINGS-02369 - 02376)

   53. Deposition transcript of Michael Baugh (only if needed for impeachment purposes)
      (LSPO1778-01868)

   54. Transcript of Michael Baugh's testimony during the July 11, 2017 trial in Criminal
       District Court, Parish of Orleans (only if needed for impeachment purposes) (LSPO1869-
       01983)

   55. Michael Baugh's social media photographs (LSP-SOCIAL MEDIA PHOTOS-00001-
      00004)

   56. Video entitled No Excuses, The Job Still Has To Be Done #TruBaughber
       #TeamFlawLuxe showing Michael Baugh video posted on Yooying.com one month
       before the subject incident (LSPO 1984):
      https://www.vooving.eom/p/1050957020021600702 50846483

   57. Louisiana State Police P.O. 101 - Organizational Structure (LSP01410-LSP01412)

   58. Louisiana State Police P.O. 203 - Arrest and Searches (LSPO 1413-01420)

   59. Louisiana State Police P.O. 205 - Bias-Based Profiling (LSP01421)

   60. Louisiana State Police P.O. 209 - Complaints and Administrative Investigations
      (LSPO1422-01426)

   61. Louisiana State Police P.O. 216 - Early Identification System (EIS) (LSPO 1427-01428)

   62. Louisiana State Police P.O. 227 - Performance Evaluation System (PES) LSPO 1429-
      01432)

   63. Louisiana State Police P.O. 801 - Administration (LSPO1433-01437)

  64. Louisiana StatePolice P.O. 1105 - Criminal Patrols (LSPO 1438-01440)

  65. Louisiana StatePolice P.O. 1106 - Enforcement (LSPO1441-01462)

  66. Louisiana State Police P.O. 1108 - Local Agency Compensated Enforcement Details
      (LACE) (LSPO1463-01464)

  67. Louisiana State Police - 2015 LSP In-Service Training Overview (LSPO 1465-01468)

{01005625-vl}                               -12-
     Case 2:16-cv-14813-SM-JVM Document 54 Filed 12/03/19 Page 13 of 14



   68. Louisiana State Police certified personnel file of TFC Eric Thaxton (LSPOO148-00344)

   69. Louisiana State Police certified training records of TFC Eric Thaxton (LSP00345-00743)

   70. Louisiana State Police certified personnel file of TFC Charles Robertson (LSP00744-
       00912)

   71. Louisiana State Police certified training records of TFC Charles Robertson (LSP00913-
       01409)

   72. Michael Baugh Social Media Investigation (LSP01985-02105)

   73. Any exhibits identified by Plaintiff in his exhibit list

   74. Any other exhibits necessary for impeachment purposes


                                              Respectfully Submitted,

                                               JEFF LANDRY
                                               Attorney General
                                               State of Louisiana


                                               By: /s/Scott O. Gaspard
                                               ANDRE C. GAUDIN (#20191) T.A.
                                               SCOTT O. GASPARD (#23747)
                                               ALEXANDRA M. LAMOTHE (#25749)
                                               sgaspard@burglass.com
                                               5213 Airline Drive
                                               Metairie, Louisiana 70001-5602
                                              Direct Dial Phone: (504) 836-0405
                                              Telefax: (504) 287-0445
                                              Attorneys for Defendants, Louisiana State Police
                                              Superintendent, Colonel Michael Edmonson,
                                              Louisiana State Police Commander, Captain
                                              Donovan Archote, Louisiana State Police Trooper
                                              Charles Robertson, and Louisiana State Police
                                              Trooper Eric Thaxton




{01005625-vl}                                   -13-
     Case 2:16-cv-14813-SM-JVM Document 54 Filed 12/03/19 Page 14 of 14



                               CERTIFICATE OF SERVICE


       I hereby certify that on this 3rd day of December, 2019, a copy of the foregoing pleading

has been forwarded to all counsel of record through the United States District Court's CM/ECF

system, email and/or United States Mail.


                                                    /s/Scott O. Gaspard




{01005625-vl}                                -14-
